Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 53, 63, 75 and 82-88 are pending. Claims 82-88 have been added. Claims 1-2, 19, 23, 25, 28, 31, 33, 41, 44, 47, 52 and 55 have been canceled. Claims 53, 63 and 75 have been amended. Claims 53, 63, 75 and 82-83 are being examined in this application. In the response to the restriction requirement, Applicants elected SEQ ID NO: 6. Claims 84-88 are withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The rejection of claims 1-2, 19, 23, 25, 28, 31, 33, 41, 44, 47, 52-53, 55 and 75 under 35 USC 112(a) is withdrawn in view of the amendments to the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 53, 63, 75 and 82-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bourne et al. (US 2016/0145306).
Bourne et al. teach a peptide inhibitor of interleukin-23 of formula Ir (X1-X20) wherein X1-X3 is absent; X4 is Pen; X5 is Q or N; X6 is T (claim 11); X7 is Trp, Glu, Gly, Ile, Asn, Pro, Arg, Thr or OctGly, or a corresponding a-methyl amino acid form of any of the foregoing (claim 1), X8 is Q; X9 is Pen (claim 11); X10 is [Phe (4-OMe) or Phe[4-(2-aminoethoxy)]; X11 is 2-Nal; X12 is -MeLys or -MeLeu, X13 is Lys(Ac), X14 is N, X15 is N and X16-X20 are absent (claim 11).
Bourne et al. further teach that X4 and X9 are linked (i.e. cyclized) via a thioether bond (para [0113]).
With respect to claims 53 and 63, given the finite possibilities, one of ordinary skill in the art would have arrived at instantly claimed SEQ ID NOs: 2, 5, 13, 16 and 22.
With respect to claim 75, Bourne et al. teach pharmaceutical compositions comprising the peptide inhibitors of interleukin-23 and a pharmaceutically acceptable carrier, excipient or diluent (para [0032]).
With respect to claim 82, Bourne et al. teach that the pharmaceutical composition comprises an enteric coating (para [0032]).
With respect to claim 83, Bourne et al. teach that the enteric coating protects and releases the pharmaceutical composition within a subject's lower gastrointestinal system (para [0032]).

Response to Arguments
on 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues that “[T]he Federal Circuit indicated that a reference disclosure can anticipate a claim even if the reference does not describe "the limitations arranged or combined as in the claim, if a person of skill in the art, reading the reference, would ‘at once envisage’ the claimed arrangement or combination." Kennametal, Inc. v. Ingersoll Cutting Tool Co., 780 F.3d 1376, 1381, 114 USPQ2d 1250, 1254 (Fed. Cir. 2015) (quoting In re Petering 301 F.2d 676, 681(CCPA 1962))(underline added). In In re Petering, the Court found that a genus that encompassed a large number of compounds did not anticipate a species encompassed by the genus, whereas a subgenus that encompassed only about 20 compounds anticipated the species. The formula Xa referred to in the Action includes not only amino acids XI-X9 referred to in the Action, but also amino acids X10-X15, which may be any amino acid, and amino acids X16-X20, which may be any amino acid or absent. Thus, formula Xa encompasses peptides having variability not only in amino acid residues X3-X9 referred to in the Action, but also in amino acids X10-X20. Accordingly, the formula Xa genus encompasses a large number of peptides, such that each species within the genus is not envisaged by the skilled artisan. Furthermore, many of the claimed peptides do not include an amino acid at X7 included in the formula Xa genus (see, e.g., SEQ ID NOs: 1, 3-11, and 27-30), and thus cannot be anticipated by formula Xa of Bourne et al.”.
Applicant’s arguments are not persuasive because Bourne et al. clearly discloses preferred sequences such as SEQ ID NO: 668 in claim 11, wherein only four amino acids differ from the instantly claimed sequences.

Ac-[Pen]-QTWQ-[Pen]-[Phe(4-CONH2)]-[2-Nal]-[-MeLys]-[Lys(Ac)]-NN-NH2 (SEQ ID NO: 668)
Ac-[Pen]-NT-[W(6-Cl)]-Gln-[Pen]-[Phe[4-(2-aminoethoxy)]-[2-Nal]-[-MeLeu]-[Lys(Ac)]-NN-NH2 
The difference between SEQ ID NO: 668 and instantly claimed SEQ ID NO: 5 is depicted below:
Ac-[Pen]-QTWQ-[Pen]-[Phe(4-CONH2)]-[2-Nal]-[-MeLys]-[Lys(Ac)]-NN-NH2 (SEQ ID NO: 668)
Ac-[Pen]-NT-[W(6-Me)]-Gln-[Pen]-[Phe[4-(2-aminoethoxy)]-[2-Nal]-[-MeLeu]-[Lys(Ac)]-NN-NH2
The difference between SEQ ID NO: 668 and instantly claimed SEQ ID NO: 13 is depicted below: 
Ac-[Pen]-QTWQ-[Pen]-[Phe(4-CONH2)]-[2-Nal]-[-MeLys]-[Lys(Ac)]-NN-NH2 (SEQ ID NO: 668)
Ac-[Pen]-NTW-Gln-[Pen]-[Phe[4-(2-aminoethoxy)]-W(6-Cl)-[-MeLeu]-[Lys(Ac)]-NN-NH2
The difference between SEQ ID NO: 668 and instantly claimed SEQ ID NO: 16 is depicted below: 
Ac-[Pen]-QTWQ-[Pen]-[Phe(4-CONH2)]-[2-Nal]-[-MeLys]-[Lys(Ac)]-NN-NH2 (SEQ ID NO: 668)
Ac-[Pen]-NTW-Gln-[Pen]-[Phe[4-(2-aminoethoxy)]-W(6-Me)-[-MeLeu]-[Lys(Ac)]-NN-NH2
The difference between SEQ ID NO: 668 and instantly claimed SEQ ID NO: 22 is depicted below: 
Ac-[Pen]-QTWQ-[Pen]-[Phe(4-CONH2)]-[2-Nal]-[-MeLys]-[Lys(Ac)]-NN-NH2 (SEQ ID NO: 668)
Ac-[Pen]-NTW-Gln-[Pen]-[Phe[4-(2-aminoethoxy)]-W(5-Br)-[-MeLeu]-[Lys(Ac)]-NN-NH2

As discussed in the rejection above, Bourne et al. teach a peptide inhibitor of interleukin-23 of formula Ir (X1-X20) wherein X1-X3 is absent; X4 is Pen; X5 is Q or N; X6 is T (claim 11); X7 is Trp, Glu, Gly, Ile, Asn, Pro, Arg, Thr or OctGly, or a corresponding a-methyl amino acid form of any of the foregoing (claim 1), X8 is Q; X9 is -MeLys or -MeLeu, X13 is Lys(Ac), X14 is N, X15 is N and X16-X20 are absent (claim 11).
Given the finite possibilities, one of ordinary skill in the art would have arrived at instantly claimed SEQ ID Nos: 2, 5, 13, 16 and 22. 
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection is maintained.
Claims 53, 63, 75 and 82-83 are rejected under 35 U.S.C. 103 as being unpatentable over Bourne et al. (US 2016/0145306) in view of Ptacin et al. (WO 2016/115168).
This rejection applies to the elected species (i.e. SEQ ID NO: 6).
The teachings of Bourne et al. have been discussed above.
Bourne et al. do not teach substituting the X7 residue with 7-methyl-tryptophan.
Ptacin et al. teach that analogs of tryptophan include 6-chloro-tryptophan and 7-methyl tryptophan (para [00102]).

In the instant case, it would have been obvious to one of ordinary skill in the art to substitute X7 (i.e. Trp or 6-Chloro-Trp) in the peptide of Bourne et al. with an analog of Trp (i.e. 7-methyl-Trp) in order to develop peptides inhibitors of interleukin-23 receptor.
The skilled artisan would have reasonably expected the resulting peptides to have similar function to the peptides of Bourne et al. because 7-methyl-Trp is an analog of Trp and 6-chloro-Trp.

Response to Arguments
Applicant’s arguments filed on 3/1/2021 have been fully considered but they are not persuasive.
Applicant argues that “[I]n Otsuka Pharmaceutical Co., Ltd. v. Sandoz, Inc., 678 F.3d 1280 (Fed. Cir. 2012), the Federal Circuit established a two-part test for determining obviousness of a chemical compound: (1) determine whether a chemist of ordinary skill would have selected the asserted prior art compound as a lead compound, or starting point, for further development efforts; and (2) then determine whether the prior art would have supplied one of ordinary skill in the art with a reason or motivation to modify a lead compound to make the claimed compound with a reasonable expectation of success. This test was applied in Apotex Inc. v. Merck Sharp & Dohme Corp., IPR2015-00419, Paper 14 (P.T.A.B. June 25, 2015). Apotex petitioned for inter partes review to challenge Merck’s claims to a genus of tachykinin receptor antagonists useful in treating inflammatory diseases, pain or migraine, asthma, and emesis. Prior art disclosed a genus of tachykinin receptor antagonists and listed 601 specific compounds as within the scope of that genus, and a secondary reference purportedly provided the motivation to use phosphoramidate prodrugs to modify the parent compound of fosaprepitant (disclosed as one of the 601 compounds in the primary reference) to arrive at the claimed invention. However, the P.T.A.B. denied the petition on the basis that Apotex had not explained why a person of ordinary skill in the art would have picked that one compound for further development out of a list of 600 specific compounds disclosed in the prior art, noting that not only would a person of skill in the art have had to select each of the substituents of the asserted lead compound, it would have had to select all of them at the same time. The present situation is analogous to Apotex, since the starting material cited by the Action is a genus that encompasses a large number of species. The cited references provide no reasonable basis for the skilled artisan to select the claimed peptides (but with X7 as disclosed in Bourne et al.) as the starting material for modification to arrive at the claimed peptides. Accordingly, the claimed peptides are not obvious over the cited references, alone or in combination”.
Applicant’s arguments are not persuasive because Bourne et al. clearly teaches lead compounds (disclosed in claim 11). The skilled artisan would have been motivated to modify said lead compounds as discussed in the rejection above, and thus would have arrived at the instantly claimed peptides.
For the reasons stated above the rejection is maintained.
Double Patenting
The rejection of claims 53, 63, 75 and 82-83 on the ground of nonstatutory double patenting as being unpatentable over claims 45, 47 of copending Application No. 16/478733 is withdrawn in view of the amendments to the claims.
The rejection of claims 53, 63, 75 and 82-83 on the ground of nonstatutory double patenting as being unpatentable over claims 25, 35 and 40-55 of copending Application No. 15/745371 is withdrawn in view of the amendments to the claims.
The rejection of claims 53, 63, 75 and 82-83 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/319958 is withdrawn in view of the amendments to the claims.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

This rejection has been modified.
Claims 53, 63, 75 and 82-83 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 9624268. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same peptides.
With respect to claims 53 and 63, ‘268 claims a peptide inhibitor of an interleukin-23 receptor comprising the amino acid sequence of Formula Ir (X1-X20) (claim 1), wherein X1-X3 is absent; X4 is Pen; X5 is Q or N; X6 is T (claim 5); X7 is Trp, Glu, Gly, Ile, Asn, Pro, Arg, Thr or OctGly, or a corresponding a-methyl amino acid form of any of the foregoing (claim 1), X8 is Q; X9 is Pen (claim 5); X10 is [Phe (4-OMe) or Phe[4-(2-aminoethoxy)]; X11 is 2-Nal; X12 is -MeLys or -MeLeu, X13 is Lys(Ac), X14 is N, X15 is N and X16-X20 are absent (claim 5).
Given the finite possibilities, one of ordinary skill in the art would have arrived at instantly claimed SEQ ID Nos: 2, 5, 13, 16 and 22. 

With respect to claim 82, ‘268 teaches that the pharmaceutical composition comprises an enteric coating (column 9, lines 1-2). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification. This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
With respect to claim 83, ‘268 teaches that the enteric coating protects and releases the pharmaceutical composition within a subject's lower gastrointestinal system (column 9, lines 2-5).

Response to Arguments
Applicant’s arguments filed on 3/1/2021 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above (see response to arguments to the rejection under 35 U.S.C. 102(a)(1)).
For the reasons stated above the rejection is maintained.
	
	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658